ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775)684-5708 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Document Number “Ross Miller” 20090911652-95 Ross Miller Filing Date and Time 12/22/20096:33 AM Secretary of State State of Nevada Entity Number E0678482009-7 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) 1. Name of Corporation :Golden Fork Corporation 2. Registered Agent for servicesX Commercial Registered Agent:Business Filings Incorporated Of Process: (checkNone Commercial Registered Agent OR Office or Position with Entity only one box)(name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Street AddressCityNEVADAZip Code Mailing Address (if different from street address)CityNEVADA Zip Code 3. Authorized Stock: (number ofNumber of Number of shares corporation is shares withPar valueshares without authorized to issue)par value: 75,000,000per share $ 0.00001 par value 4. Names and 1. Alida Heyer Addresses of theName Board of Directors/ 8 Hermitage Way, Meadowridge, Constantia, 7806 Western Cape South Africa 7806 Trustees:(each Director/ Trustee must be a natural personAddress At least 18 years of age; Attaché additional page if more than two directors/trustees) 5.Purpose: (optional;The purpose of the corporation shall be: See instructions) To engage in any lawful act or activity for which a corporation may be organized under Chapter 78 of NRS. 6. Name, Address and Signature of The Nevada Company “Mark Williams”, AVP Incorporator Name Incorporator signature (attach additional page if 8040 Excelsior Drive, Ste 200Madison WI 53717 more than one incorporator) Address City State Zip code 7. Certificate of Ihereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment ofMark Williams, AVP Business Filings Incorporated December 22, 2009 Registered Agent:Authorized Signature of Registered Agent on Behalf of Registered Agent Entity Date Nevada Secretary of State NRS 78 Articles Revised 4-10-09
